Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2022

                                       No. 04-21-00330-CR

                                      Jack Andrew SMITH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR10392
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        On February 15, 2022, appellant filed a motion for a seven day extension of time to file
his brief. We grant the motion and order appellant’s counsel to file his brief by February 22,
2022. We further advise counsel that no further extensions of time will be granted absent a
motion, filed before the brief is due, that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court